Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Cooper appeals the district court’s order dismissing his Fed. R. Civ. P. 60(b) motion as an unauthorized successive 28 U.S.C. § 2254 (2012) petition. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Cooper’s informal brief does not challenge the basis for the district court’s disposition, Cooper has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are *133adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED